NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 04 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
CARLOS RECINOS-ORELLANA,                         No. 11-72058

              Petitioner,                        Agency No. A088-736-456

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 2, 2015**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Carlos Recinos-Orellana, a native and citizen of Honduras, petitions for

review of a decision of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an Immigration Judge’s (“IJ”) denial of his applications for asylum,

withholding of removal, relief under the Convention Against Torture, and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
voluntary departure. We dismiss the petition for review as to Recinos’s asylum

claim for lack of jurisdiction.1 As to Recinos’s remaining claims, we have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      Recinos’s petition is governed by the credibility standards established by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010). An

adverse credibility determination may be based on “any inaccuracies or

falsehoods” in the applicant’s statements, regardless of whether they “go[] to the

heart of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii). “We review adverse

credibility findings for substantial evidence, and must uphold them unless the

evidence compels a contrary result.” Singh v. Holder, 643 F.3d 1178, 1180 (9th

Cir. 2011). The substantial evidence standard of review is “extremely deferential.”

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      The BIA’s determination satisfies this deferential standard. Substantial

evidence supports the BIA’s conclusion that Recinos was not credible. The IJ and

BIA identified specific, cogent reasons for disbelieving Recinos. On this ground,




      1
        Recinos does not argue on appeal that the BIA erred in determining that his
asylum claim was time-barred. See Ramadan v. Gonzales, 479 F.3d 646, 649–50
(9th Cir. 2007) (per curiam) (explaining that this Court lacks jurisdiction over
petitions for review of time-barred asylum claims unless one of two statutory
exceptions applies).

                                          2
    we deny Recinos’s petition as to his application for withholding of removal and

    protection under the Convention Against Torture.

          We also deny Recinos’s petition as to his application for voluntary

    departure. The record indicates that the IJ “heard, considered, and decided”

    Recinos’s claim and that he “weigh[ed] both favorable and unfavorable factors.”

    Campos-Granillo v. INS, 12 F.3d 849, 852 (9th Cir. 1994) (internal quotation

    marks omitted).

          We need not, and do not, reach any other issue urged by the parties.



    DENIED in part and DISMISSED in part.

1




                                             3